                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ALVIN HARRIS,

    Plaintiff,

    v.                                             Civil Action No.: GLR-19-296

WEXFORD HEALTH SOURCES, INC.,
MAHBOOBEH MEMARSADEGHI,
M.D., ASHOK AGRAWAL, M.D., and
BON SECOURS HOSPITAL,1

    Defendants.



                             MEMORANDUM OPINION

         THIS MATTER is before the Court on Defendants Wexford Health Sources, Inc.

and Mahboobeh Memarsadeghi, M.D.’s (collectively, “Wexford Defendants”) Motion to

Dismiss or, in the Alternative, Motion for Summary Judgment (ECF No. 10); Defendant

Ashok Agrawal, M.D.’s Motion to Dismiss (ECF No. 17); Plaintiff Alvin Harris’ Motion

to Appoint Counsel (ECF No. 19); Wexford Defendants’ Motion to Strike Surreply (ECF

No. 24); and Harris’ Motion for Leave to File Surreply (ECF No. 25). The Motions are ripe

for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the

reasons outlined below, the Court will grant Wexford Defendants’ and Dr. Agrawal ’s

dispositive Motions; deny Harris’ Motion to Appoint Counsel and Motion for Leave to File

Surreply; and deny as moot Wexford Defendants’ Motion to Strike Surreply.


         1
        The Court will direct the Clerk to amend the docket to reflect the names of
Defendants as they appear in the caption of this Memorandum Opinion.
                                 I.     BACKGROUND2

       Plaintiff Alvin Harris is an inmate at Roxbury Correctional Institution (“RCI”) in

Hagerstown, Maryland. In general, Harris’ Complaint concerns aftercare for a

hemorrhoidectomy performed by general surgeon Dr. Ashok Agrawal at Bon Secours

Hospital on February 8, 2018. (Compl. at 1, ECF No. 1; Supp. Compl. at 2, ECF No. 3).

Harris alleges that he did not receive adequate attention from Dr. Memarsadeghi and other

medical providers at RCI after his surgery despite his numerous complaints that

“something was not done right” with regard to the procedure. (Compl. at 1; Supp. Compl.

at 2). Harris also contends he had to undergo a second procedure on June 14, 2018 because

Dr. Agrawal admitted he did not remove all of Harris’ hemorrhoids during the February

surgery. (Compl. at 1). The Court outlines Harris’ relevant medical history in detail below.

A.     Medical Record

       Harris was seen by Dr. Agrawal on October 9, 2017 for an assessment of internal

hemorrhoids that had been bleeding for several months and which had not responded to the

use of hemorrhoid cream. (Wexford Defs.’ Mot. Dismiss Ex. 1 [“Medical Records”] at 2,

ECF No. 10-4; Aldana Aff. ¶¶ 1, 3, ECF No. 10-5). Harris received a colonoscopy to rule

out any other source for the bleeding. (Medical Records at 2). The colonoscopy revealed

multiple internal bleeding hemorrhoids, and a plan was developed to perform a



       2 Unless otherwise noted, the facts outlined here are set forth in Harris’ Complaint
(ECF No. 1) and Supplemental Complaint (ECF No. 3). To the extent the Court discusses
facts that Harris does not allege in his Complaint and Supplemental Complaint, they ar e
uncontroverted and the Court views them in the light most favorable to the non-moving
party. The Court will address additional facts when discussing applicable law.
                                             2
proctosigmoidoscopy3 and a hemorrhoidectomy, which is the surgical removal of

hemorrhoids. (Id.).

         On December 21, 2017, Harris was seen by physician assistant Crystal Jamison at

RCI in response to his inquiry about when he would receive the recommended surgery.

(Medical Records at 3). Jamison noted that the consultation request for the surgery had

been submitted, but Utilization Management had requested additional information. (Id.).

Harris reported that he was using one tube of hemorrhoid ointment a week; that his

hemorrhoids were so painful he had to lie on his side to alleviate the pain; that sitting longer

than a few minutes caused pain; and his use of Anusol, dibucaine, and lactulose failed to

improve his condition. (Id.). Jamison described the hemorrhoids as being “in a grape like

cluster that [Harris] must manually return . . . to rectal vault.” (Id.). Harris reported that

“the entire toilet fills with blood on a regular basis.” (Id.). Jamison submitted another

consultation request for hemorrhoidectomy, which was approved on January 5, 2018. (Id.

at 6).

         On February 8, 2018, Harris underwent a proctosigmoidoscopy, hemorrhoidectomy,

and anal fissurectomy4 performed by Dr. Agrawal. (Id. at 9). Harris alleges that Dr.



         3A proctosigmoidoscopy is an examination of the rectum and lower part of the colon
through use of a thin, lighted instrument called a sigmoidoscope. See
https://www.medicinenet.com/script/main/art.asp?articlekey=5056 (last visited Dec. 10,
2019).
        4 An anal fissure is a “small tear in the thin, moist tissue (mucosa) that lines the

anus . . . [that] typically cause pain and bleeding with bowel movements.” See
https://www.mayoclinic.org/diseases-conditions/anal-fissure/symptoms-causes/syc-
20351424 (last visited Dec. 10, 2019). Surgical treatment “involves cutting a small portion
of the anal sphincter muscle to reduce spasm and pain, and promote healing.” Id.
                                               3
Agrawal told him he would be seen in one to two weeks after the surgery. (Compl. at 1).

Following surgery, Harris was sent to the Jessup Regional Infirmary and was seen by

physician assistant Matthew Carpenter. (Medical Records at 11–14). The post-operative

treatment plan included pain medication, a stool softener, sitz baths three times per day and

after each bowel movement, and a follow-up appointment in one week “with onsite surgery

clinic.” (Id. at 11). Harris was advised that the rectal dressing should be removed the

following day and providers at RCI were notified to schedule a follow-up within four days

of Harris’ return. (Id.). To manage his post-surgical pain, Harris was prescribed Tylenol 3,

which contains codeine, for three days and Tylenol 325-mg for one week. (Id.).

       On February 9, 2018, Harris advised Nurse Addai that he had been unable to urinate

after the surgery. (Id. at 15). In response to that report, physician assistant Esianor ordered

placement of a catheter, enabling Harris to pass urine. (Id.). Harris’ surgical dressing was

removed and he was educated on how to perform a sitz bath. (Id.). Harris was returned to

RCI and seen by Nurse Carder. (Id. at 16–17). Harris reported the surgical site was painful,

but no bleeding or drainage or signs of infection were observed. (Id. at 16). He received a

“general lay-in” order as well as feed-in status for four days. (Id.). He was also instructed

again on use of the sitz bath, told not to engage in heavy lifting or yard activity, and excused

from work assignment. (Id.). Harris again advised he had not voided his bladder since being

catharized earlier that day. Dr. Memarsadeghi called Dr. Agrawal to report that Harris had

been unable to urinate. (Id. at 18). Dr. Agrawal recommended that Harris receive a Foley

catheter for forty-eight hours and asked to be notified if Harris still could not urinate on his



                                               4
own. (Id.). On February 12, 2018, after the catheter was removed, Harris reported voiding

well without pain or blood in his urine. (Id. at 21).

       On February 14, 2018, Harris saw Dr. Memarsadeghi and, according to the record,

reported the pain was improving. Harris was continued on stool softener and was in no

apparent distress. (Id. at 27–28). Harris claims that Dr. Memarsadeghi did not examine the

surgical site during his visit on February 14, 2018. (Pl.’s Opp’n Mot. Dismiss [“Opp’n”] at

3, ECF No. 20). Later that evening, Harris was transported to the dispensary on a stretcher

due to severe pain caused by a medium-loose bowel movement with bloody discharge. (Id.;

Medical Records at 29–31). Harris’ medical records indicate he had a light pink drainage

visible at the time and that he was advised to increase his water intake. (Medical Records

at 29–31). Harris claims “Nurse Mary-Ellen . . . took dirty gauze out of Harris’s rectum,

took a look at Harris, and put the very same dirty gauze back into Harris’s rectum, and

returned Harris back to the cell, over [his] objection.” (Opp’n at 3). Harris also claims he

could not walk back to the cell on his own and the correctional officers put him back onto

the stretcher to carry him to his cell. (Id.).

       On February 20, 2018, Harris submitted a sick call slip stating “something is not

right” since having the hemorrhoidectomy. (Medical Records at 32). He was seen the

following day by Nurse Carder, to whom he reported leaking pink fluid and experiencing

pain on the right side of his anus. (Id. at 33). Carder noted no visible signs or symptoms of

an infection, and saw no drainage or open areas, redness, or swelling. (Id.). Harris was

referred to a provider to discuss the issues he was experiencing. (Id.).



                                                 5
       On February 23, 2018, Harris was seen by Dr. Memarsadeghi at the chronic care

clinic, but the record of the visit states he gave no indication that he experienced post-

operative complications. (Id. at 36–38). Rather, according to Dr. Memarsadeghi’s account,

Harris reported he did not have blood in his stool, constipation, or rectal bleeding, and

further advised that the pain was improving. (Id.). Harris was provided with renewed orders

for hemorrhoid ointment and stool softener. (Id.). Harris claims, however, that when he

saw Dr. Memarsadeghi on February 23, 2018, he explained to her that he was in “extreme

pain, and that something was extremely wrong with [his] rectum.” (Opp’n at 3). Harris also

claims he told Dr. Memarsadeghi that he was bleeding, but she refused to examine him and

had no response when Harris said he was supposed to be seen by the surgeon for a follow-

up appointment.5 (Id. at 4).

       On March 9, 2018, Harris complained to Nurse Lourdon about an exacerbation of

symptoms similar to those he experienced before his surgery. (Id. at 4; Medical Records at

40). Harris explained he needed to see Dr. Memarsadeghi or physician assistant Jamison

for post-operative care. (Medical Records at 40). Harris reported that he had been

attempting to see Dr. Agrawal, but his sick call slips merely resulted in a screening with a

nurse. (Id.). Harris described experiencing pain on the right side of his anus beginning five

minutes after a bowel movement accompanied by bright red bleeding. (Id.). At the time,

Harris was using stool softeners, hemorrhoidal cream, and a donut when sitting. (Id.). The


       5 Dr. Memarsadeghi does not provide an affidavit in support of her Motion and does
not otherwise deny this assertion. The medical record for Harris’ February 23, 2018 chronic
care visit seems to suggest that Dr. Memarsadeghi did not examine Harris for the symptoms
he reported related to his surgery. (Medical Records at 36–38).
                                             6
notes for the visit indicate that Harris was “educated [regarding] plan to have a provider

see him for this issue.” (Id.). The notes do not document the details of the plan for Harris

to see a provider. (See id.).

       On March 16, 2018, according to a sick call slip, Harris had not been seen by a

provider and had not received a follow-up appointment for his surgery. (Id. at 42). Harris

explained he was “having problems and still bleeding” and said, “something is wrong, I’m

having very bad pains as well.” (Id.). Harris also stated that he “was told last Friday by

[Lourdon] that she couldn’t put me in to see that doctor who did the operation, but she

could put me in to see a doctor here,” but he had not yet been seen by a doctor at RCI. (Id.).

The sick call slip appears to have been signed by Dr. Memarsadeghi on March 20, 2018,

with no indication that any action was taken in response to Harris’ complaint. (Id.).

       On March 18, 2018, Harris was seen by Nurse Carder for his complaint of rectal

pain, which he described as “bad pain” that he could not tolerate. (Id. at 43). Harris claims

an officer sent him to the dispensary because he was in extreme pain. (Opp’n at 4). Carder’s

exam revealed “possible small hemorrhoid or scar tissue noted near anus, no active

bleeding, no redness, no [signs or symptoms] of infection.” (Medical Records at 43).

Carder reviewed Harris’ records and wrote the following narrative:

         It is noted that pt returned from surgery on 2-8-18. From EPHR, he was
         seen by nursing on 2-9 and 2-11. He saw the provider 2-14 as post off site
         encounter with plan to follow up in 30 days if no improvement. He was
         then seen by nursing 2-14 and 2-21 with a referral placed for this pain
         issue. He was seen 2-23 for his [chronic care] appt and there is no mention
         of his post op issue in that note. He was seen again 3-9 by nursing and a
         referral was placed at that time and then he is seen again today. He is still
         having the same complaint. No referral placed at this time related
         [illegible] . . . Will send email to medical records/scheduling to request pt

                                              7
           be seen by provider as he has had no improvement as per plan by the
           provider when seen 2-14.

           Pt educated that a referral has already been placed and that he will be
           scheduled as per protocol. Pt also educated to continue to follow current
           treatment plan until he is seen by a provider to discuss other treatment
           options.

(Id. at 43–44). Following this appointment, Harris states he began submitting requests

directly to Dr. Memarsadeghi but received no response from her. (Opp’n at 5).

          On March 22, 2018, physician assistant Jamison saw Harris for his complaints

regarding continued pain following his surgery. (Medical Records at 47). Jamison

submitted a consultation request for a follow-up visit with general surgery to address

Harris’ complaints. (Id.). That consultation request was approved on March 28, 2018. (Id.

at 50).

          On April 6, 2018, Harris submitted a sick call slip indicating that the consultation

had not taken place and that “all I’m doing is going through pain over and over and nothing

seems to be getting done and I’m suffering.” (Id. at 51). The provider signature on the sick

call slip, which appears to be the signature of Dr. Memarsadeghi, is dated April 10, 2018;

no other remarks are made on the sick call slip from medical staff. (Id.).

          On April 9, 2018, Harris had a recurrence of hemorrhoids with bleeding and was

unable to sit despite use of sitz baths and an inflatable donut. (Id. at 52). A rectal exam was

described as “painful with sphincteric spasm” and revealed an anal fissure. (Id.). Harris

was diagnosed with “recurrent hemorrhoids and anal fissure” and was recommended to

receive a second hemorrhoidectomy. (Id.). The following day, Nurse Lewis wrote a referral

for onsite general surgery. (Id. at 53).

                                               8
       Physician assistant Jamison saw Harris for the general surgery consultation on April

26, 2018. (Id. at 54). Harris told Jamison that the pain he was experiencing made walking

and sitting difficult and that “lying down is the only position that is able to tolerate pain.”

(Id.). Jamison noted that the April 9, 2018 follow-up appointment resulted in a

recommendation for “sigmoidoscopy, fissurectomy and hemorrhoidectomy.” (Id.).

Jamison wrote a consultation request for general surgery with Dr. Agrawal, which was

approved on May 2, 2018. (Id. at 56–57). Harris claims that his complaints of continued

bleeding and extreme pain went unaddressed by Dr. Memarsadeghi, despite seeing her

regularly for chronic care clinic. (Id.).

       On May 10, 2018, Harris was seen by Nurse Carder to address his concerns about

the referral for surgery. (Id. at 58). Harris was told that he had been approved for a surgery

consult and “that he needs to be patient while awaiting the app[ointment]t.” (Id.).

       On May 23, 2018, Harris was seen by Dr. Memarsadeghi for a chronic care visit.

(Id. at 60–62). Dr. Memarsadeghi did not make any new notations regarding Harris’

surgery and referred only to “notes from one month earlier” regarding the plan. (Id. at 60).

       On May 29, 2018, Harris received a pre-operative evaluation performed by Jamison.

(Id. at 63). Harris received the second surgery on June 14, 2018. (Id. at 67–72). Harris was

discharged from the hospital on the same day. (Id. at 73–81). Following his discharge from

the hospital, Harris was sent to the Jessup Regional Infirmary, where he was seen post-

operatively by physician assistant Giangrandi. (Id. at 83). Giangrandi noted that Harris was

to begin taking Tylenol-3 that day and follow up with the surgery clinic at “DOC facility”

in one week. (Id.; Opp’n at 6). The surgical packing was to be removed the following

                                              9
morning and Harris was instructed to do sitz baths three times a day and after each bowel

movement. (Medical Records at 83). Harris was sent to a housing unit at Jessup

Correctional Institution that evening. (Id.).

       Harris alleges that he returned to Jessup Regional Infirmary six hours after his

release because he could not urinate on his own and the surgical packing needed to be

removed. (Opp’n at 6). Harris states he was told by medical staff that the surgical dressings

would not be changed until 3:00 p.m. (Id.). Harris asserts that his doctor’s orders to have

the dressings changed on the morning after his surgery were simply ignored and, as a result,

the surgical packing became uncomfortable. (Id.).

       Harris was transferred back to RCI without the packing being removed, a trip he

describes as painful. (Id.). Upon his return to RCI, Nurse Domalik described Harris as

“walking slowly and sitting on donut while . . . in the dispensary.” (Medical Records at

85). Harris reported that “the anal packing is hanging out of his rectum and he told them at

[Jessup Regional Infirmary] that it was to come out this [morning] per MD order, but they

never removed it.” (Id.). Domalik removed the packing and noted that Harris was “very

uncomfortable and in pain” while it was removed. (Id.). At that time, Harris was not

receiving Tylenol-3 as ordered and declined to take regular Tylenol. (Id.). Domalik

attempted to contact the on-call physician about Harris’ order for Tylenol-3 but was

unsuccessful. (Id.). Domalik noted she would “await in-house provider to attempt to get

pain med orders and possible feed-in status.” (Id.).

       Later that day, Harris reported back to the RCI dispensary with complaints of

increased pain, which he rated a nine on a scale of ten. (Id. at 88). Harris was “doubled

                                                10
over in pain with 2 officers assist[ing] pt to ambulate into dispensary.” (Id.). Nurse

Weinberg examined Harris and called the on-call physician, Dr. Chaudry, to notify him of

Harris’ condition. (Id.). Dr. Chaudry prescribed Harris two tablets of Tylenol-3 twice a day

for ten days. (Id.). Weinberg gave Harris two tablets for his evening dose while Harris was

in the dispensary. (Id.). Harris states his requests for pain medication had been ignored

until this time. (Opp’n at 6). Even after receiving pain medication, Harris states that

between June 16, 2018 and June 20, 2018, he experienced “bleeding and drainage” with

each bowel movement and pain that was not alleviated by sitz baths. (Id.).

       On July 5, 2018, Harris was seen by physician assistant Jamison and reported that

the pain following his surgery had subsided and that he had no complaints. (Medical

Records at 90). Jamison’s physical exam of Harris noted a “small protruding hemorrhoid

at approx[imately] 7 o’clock.” (Id.).

       On August 3, 2018, Harris again complained of recurrent pain. (Id. at 92). Harris

was scheduled to be seen in the dispensary, but his appointment was cancelled due to a

medical emergency involving another inmate. (Id.).

       On August 22, 2018, Harris returned with complaints of rectal bleeding and pain

that had not subsided since his last surgery. (Id. at 93). Harris expressed frustration that he

had not been called back up after his appointment was cancelled on August 3, 2018. (Id.).

Harris denied having constipation or straining when defecating. (Id.). Domalik offered to

examine Harris, but he declined; she noted Harris was “[s]itting in [a] chair in sick call

with no signs of discomfort.” (Id.). Domalik also noted that Harris had a chronic care



                                              11
appointment the following day and that he could address the issues regarding pain and

rectal bleeding with the provider at that time. (Id.).

         On August 23, 2018, Harris was seen by nurse practitioner Munjanja Litell. (Id. at

95). Harris explained to Litell that he had initially experienced improvement in his

symptoms following the June 14, 2018 surgery, but his symptoms had returned. (Id.).

Harris also reported he was “using four hemorrhoid cream containers a month.” (Id.).

Harris declined a rectal exam, but stated he wanted to have a “follow up appointment with

surgical to evaluate post surgical healing.” (Id.). Litell noted that Harris should continue

using hemorrhoid cream but did not note a referral for the post-surgical evaluation Harris

requested. (Id. at 95–97).

         On September 20, 2018, Harris notified Nurse Diaz that the order for his

hemorrhoidal ointment was not refilled correctly. (Id. at 98). Harris was prescribed four

tubes a month, but the order was placed for only four tubes in total. (Id.). Diaz contacted

Dr. Memarsadeghi and asked her to review and resubmit the order. (Id.). Five days later,

Harris reported back to sick call that he still had not received the ointment. (Id. at 100).

Diaz called Correct Rx and was informed that they did not have an order for the ointment.

(Id.).

         On December 3, 2018, Harris was seen in chronic care by physician assistant

Jamison. (Id. at 103). Jamison made the following notation regarding Harris’ hemorrhoids:

          Two surgical procedures for chronic hemorrhoids this year patient states
          that he does not feel any improvement since the surgery. Duration: >1
          hour. Severity: severe. Location was perianal. The patient describes it as
          burning, gnawing, sharp and stabbing. It occurs daily. The problem has
          improved. Context: no pattern noted and straining at BM. Risk factors

                                              12
          include age > 45, chronic constipation, previous hemorrhoid surgery,
          previous thrombosed hemorrhoids, prolonged toilet time (ex. reading) and
          sedentary occupation. Treatment/Diagnostics are Hydrocortisone.
          Symptom is aggravated by bowel movements and straining at stool. There
          are no relieving factors.

(Id.).

         On March 11, 2019, Dr. Choudry saw Harris for chronic care and noted that the

hemorrhoids were “improving.” (Id. at 109). As of March 15, 2019, the date Harris filed

his Supplemental Complaint, Harris had not received an aftercare appointment with Dr.

Agrawal for the second procedure. (Compl. at 1; see also Supp. Compl. at 2).

B.       Procedural History

         On January 30, 2019, Harris filed a Complaint pursuant to 42 U.S.C. § 1983 (2018).

(ECF No. 1). On March 15, 2019, Harris filed a Supplemental Complaint naming as

Defendants: Wexford Health Sources, Inc., Mahboobeh Memarsadeghi, M.D., Ashok

Agrawal, M.D., and Bon Secours Hospital. (ECF No. 3). On May 16, 2019, this Court

issued an Order construing Harris’ allegations against Dr. Agrawal as “state-law medical

negligence claims” rather than federal constitutional claims, finding that the “allegations

against Dr. Agrawal do not rise to the level of deliberate indifference .” (May 16, 2019

Order at 4, ECF No. 13). Taken together, Harris’ Complaint and Supplemental Complaint

generally allege violation of his rights under the Eighth Amendment of the United States

Constitution by Wexford Defendants and state-law medical negligence against Dr.

Agrawal. (Compl. at 1–2; Supp. Compl. at 2). Harris seeks $1.1 million in compensatory

damages, unspecified punitive damages, and injunctive relief. (Supp. Compl. at 3).



                                             13
         Wexford Defendants filed a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment on April 15, 2019, (ECF No. 10), and Dr. Agrawal filed a Motion to

Dismiss on June 17, 2019, (ECF No. 17). Harris filed an Opposition to both Motions on

June 26, 2019. (ECF No. 20). Wexford Defendants filed a Reply on July 1, 2019, (ECF

No. 21), followed by Agrawal ’s Reply on July 11, 2019, (ECF No. 22).

                                   II.    DISCUSSION

A.       Harris’ Motion to Appoint Counsel

         Harris filed a Motion to Appoint Counsel on June 26, 2019. (ECF No. 19). A federal

district court judge’s power to appoint counsel under 28 U.S.C. ' 1915(e)(1) is a

discretionary one, and may be considered where an indigent claimant presents exceptional

circumstances. See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975); see also Branch v.

Cole, 686 F.2d 264, 266 (5th Cir. 1982). There is no absolute right to appointment of

counsel; an indigent claimant must present “exceptional circumstances.” See Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Exceptional circumstances exist where a “pro

se litigant has a colorable claim but lacks the capacity to present it.” See Whisenant v.

Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by Mallard v. U.S.

Dist. Ct., 490 U.S. 296, 298 (1989) (holding that 28 U.S.C. § 1915 does not authorize

compulsory appointment of counsel). Exceptional circumstances include a litigant who “is

barely able to read or write,” Whisenant, 739 F.2d at 162, or clearly “has a colorable claim

but lacks the capacity to present it,” Berry v. Gutierrez, 587 F.Supp.2d 717, 723 (E.D.Va.

2008).



                                             14
       Upon careful consideration of the motions and previous filings by Harris, the Court

finds that he has demonstrated the wherewithal to either articulate the legal and factual

basis of his claims himself or secure meaningful assistance in doing so. No exceptional

circumstances exist that warrant the appointment of an attorney to represent Harris under

' 1915(e)(1). Accordingly, the Court will deny Harris’ Motion to Appoint Counsel.

B.     Harris’ Surreply

       On July 17, 2019, Harris filed a Surreply to Agrawal’s Motion to Dismiss. (ECF

No. 23).6 The following day, Wexford Defendants filed a Motion to Strike Surreply. (ECF

No. 24). On July 31, 2019, Harris filed a Motion for Leave to File Surreply. (ECF No. 25).

       “Unless otherwise ordered by the court, surreply memoranda are not permitted to

be filed.” Local Rule 105.2(a) (D.Md. 2018). Typically, “[s]urreplies may be permitted

when the moving party would be unable to contest matters presented to the court for the

first time in the opposing party’s reply.” Khoury v. Meserve, 268 F.Supp.2d 600, 605

(D.Md. 2003) (citing Lewis v. Rumsfeld, 154 F.Supp.2d 56, 61 (D.D.C. 2001)).

       Harris argues his Surreply is warranted to clarify that his claims against Agrawal

are constitutional claims, not claims for medical negligence. Further, Harris contends he is

not aware of any Order by this Court stating that the claims in his Complaint and

supplemental filing do not rise to the level of deliberate indifference. However, Harris

should have been aware of the Court’s Order construing Harris’ allegations as state-law


       6Because Harris filed his Surreply before seeking leave of the Court to do so, the
Clerk marked Harris’ Surreply as “Filed in Error” and disabled the link to the document in
the Court’s Case Management/Electronic Court Filing (“CM/ECF”) system. Accordingly,
the Court will deny Wexford Defendants’ Motion to Strike Surreply as moot.
                                            15
medical negligence claims, as the Court directed the Clerk to mail Harris a copy of the

Order. (May 16, 2019 Order at 4). And more importantly, Harris could have addressed this

issue and responded to Dr. Agrawal’s arguments for dismissal in his Opposition instead of

a Surreply. As such, the Court will deny Harris’ Motion for Leave to File Surreply and

deny as moot Wexford Defendants’ Motion to Strike Surreply.

C.     Dr. Agrawal’s Motion to Dismiss

       1.     Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim if it

does not contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief that is plausible

on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d



                                               16
445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)),

aff’d sub nom. Goss v. Bank of Am., NA, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs, 407 F.3d 266, 268 (4th Cir. 2005) (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). But, the court need not accept uns upported or

conclusory factual allegations devoid of any reference to actual events, United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions couched as

factual allegations, Iqbal, 556 U.S. at 678.

       Pro se pleadings are liberally construed and held to a less stringent standard than

pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle

v. Gamble, 429 U.S. 97, 106 (1976)). Nonetheless, “[w]hile pro se complaints may

‘represent the work of an untutored hand requiring special judicial solicitude,’ a district

court is not required to recognize ‘obscure or extravagant claims defying the most

concerted efforts to unravel them.’” Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387,

391 (4th Cir. 1990) (quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir.

1985)). Further, “[t]he Court cannot act as a pro se litigant’s ‘advocate and develop, sua

sponte, statutory and constitutional claims’ that the litigant failed to raise on the face of the

complaint.” Branch v. Machen, No. 3:14CV708, 2014 WL 6685497, at *2 (E.D.Va. Nov.

25, 2014) (quoting Newkirk v. Circuit Court of Hampton, No. 3:14cv372–HEH, 2014 WL

4072212, at *1 (E.D.Va. Aug. 14, 2014)).

                                               17
       2.     Analysis

       Dr. Agrawal argues that dismissal is proper because Harris failed to comply with

certain mandatory conditions prior to bringing a claim for medical negligence or medical

malpractice in Maryland. The Court agrees.

       Under Maryland law, a plaintiff in a medical malpractice action must file a

Statement of Claim and a Certificate of Qualified Expert in the Health Claims Alternative

Dispute Resolution Office (“HCADRO”) of Maryland as a condition precedent to

proceeding with the claim in court. The certificate of a qualified expert must attest to the

defendant’s departure from the applicable standard of care and that defendant proximately

caused plaintiff’s injury. See Md. Code Ann., Cts. & Jud. Proc. [“CJP”] § 3-2A-04(b)(1).

A claimant must also exhaust a state arbitration process as a precondition to bringing a civil

action on the claim in state or federal court. See § 3-2A-02; Rowland v. Patterson, 882 F.2d

97, 97 (4th Cir. 1989). This pre-suit filing requirement applies to claims sounding in

medical negligence seeking damages in an amount that invokes the jurisdiction of the state

circuit courts, including cases filed in federal court. 7 CJP § 3-2A-02(a)(1); see Davison v.

Sinai Hospital of Balt. Inc., 462 F.Supp. 778, 779–81 (D.Md. 1978), aff’d, 617 F.2d 361

(4th Cir. 1980). A malpractice action must be dismissed if a plaintiff does not comply with

these requirements.


       7Maryland circuit courts have exclusive original jurisdiction in tort or contract cases
for money damages where the amount in controversy exceeds $30,000. CJP § 4-401(1).
Harris seeks $1.1 million in monetary damages from Defendants but does not delineate the
portion of damages attributable to Dr. Agrawal individually. Nonetheless, given the extent
of Harris’ alleged damages, the Court will presume that his claim against Dr. Agrawal
exceeds the $30,000 amount-in-controversy requirement.
                                             18
       Because the Court construes Harris’ claims against Dr. Agrawal as claims of

medical negligence or malpractice, they are subject to the filing requirements under

Maryland law. Harris does not deny failing to comply with these prerequisites; thus, his

claims against Dr. Agrawal will be dismissed without prejudice.8

D.     Wexford Defendants’ Motion

       1.     Conversion

       Wexford Defendants’ Motion is styled as a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6) or, in the alternative, for summary judgment under Federal Rule

of Civil Procedure 56. A motion styled in this manner implicates the court’s discretion

under Rule 12(d) of the Federal Rules of Civil Procedure. See Kensington Vol. Fire Dept.,

Inc. v. Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011). Ordinarily, a court

“is not to consider matters outside the pleadings or resolve factual disputes when r uling on

a motion to dismiss.” Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). Pursuant

to Rule 12(d), however, a court has the discretion to consider matters outside of the

pleadings in conjunction with a Rule 12(b)(6) motion. If the court doe s so, “the motion

must be treated as one for summary judgment under Rule 56,” and “[a]ll parties must be

given a reasonable opportunity to present all the material that is pertinent to the motion.”

Fed.R.Civ.P. 12(d).



       8Defendant Bon Secours Hospital (“Bon Secours”) was served on May 21, 2019,
making its response to Harris’ Complaint due on or before June 11, 2019. (ECF No. 15).
To date, the Court has no record of a response by Bon Secours. Nonetheless, because
Harris’ claims against Bon Secours are premised solely on Dr. Agrawal’s conduct, the
Court will also dismiss Bon Secours from suit.
                                             19
       A district judge has “complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule

12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or simply not

consider it.” 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed.

2004, 2012 Supp.). This discretion “should be exercised with great caution and attention

to the parties’ procedural rights.” Id. at 149. In general, courts are guided by whether

consideration of extraneous material “is likely to facilitate the disposition of the action,”

and “whether discovery prior to the utilization of the summary judgment procedure” is

necessary. Id. at 165–67. “When the extra-pleading material is comprehensive and will

enable a rational determination of a summary judgment motion in accordance with the

standard set forth in Rule 56, the district court is likely to accept it.” Id. at 165. In contrast,

when the extraneous material is “scanty, incomplete, or inconclusive, the district court

probably will reject it.” Id. at 165–66.

       A court may not convert a motion to dismiss to one for summary judgment sua

sponte, unless it gives notice to the parties that it will do so. See Laughlin v. Metro. Wash.

Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998). In this case, Harris was notified,

pursuant to the dictates of Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), of his

obligation to present evidentiary material in response to Wexford Defendants’ Motion.

(See Rule 12/56 Letter, ECF No. 11). Moreover, Wexford Defendants expressly captioned

their Motion “in the alternative” as one for summary judgment, and submitted matters

outside the pleadings for the court’s consideration. In that circumstance, the parties are

deemed to be on notice that conversion under Rule 12(d) may occur; the court “does not

                                                20
have an obligation to notify parties of the obvious.” Laughlin, 149 F.3d at 261 (stating that

a district court “clearly has an obligation to notify parties regarding any court-instituted

changes” in the posture of a motion, including conversion under Rule 12(d)); see Finley

Lines Joint Protective Bd. Unit 200 v. Norfolk So. Corp., 109 F.3d 993, 997 (4th Cir. 1997)

(“[A] Rule 12(b)(6) motion to dismiss supported by extraneous materials cannot be

regarded as one for summary judgment until the district court acts to convert the motion

by indicating that it will not exclude from its consideration of the motion the supporting

extraneous materials.”); Fisher v. Md. Dept. of Pub. Safety & Corr. Servs., Civ. No. JFM–

10–0206, 2010 WL 2732334, at *3 (D.Md. July 8, 2010). Accordingly, the Court will

construe Wexford Defendants’ Motion as one for summary judgment.

       2.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

                                             21
made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. “[T]he mere existence of a scintilla

of evidence in support of the plaintiff’s position will be insufficient.” Id. Further, if the

nonmovant has failed to make a sufficient showing on an essential element of her case

where she has the burden of proof, “there can be ‘no genuine [dispute] as to any material

fact,’ since a complete failure of proof concerning an essential element of the nonmoving



                                             22
party’s case necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986).

       3.     Analysis

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by

virtue of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S.

153, 173 (1976); see also Hope v. Pelzer, 536 U.S. 730, 737 (2002); Scinto v. Stansberry,

841 F.3d 219, 225 (4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016).

The United States Supreme Court has recognized that denial of medical care may constitute

cruel and unusual punishment. Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

       To prevail on an Eighth Amendment claim for denial of medical care, a plaintiff

must demonstrate that the actions of the defendants, or their failure to act, amounted to

deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106

(1976); see also Anderson v. Kingsley, 877 F.3d 539, 543 (4th Cir. 2017). A prisoner

plaintiff must allege and provide some evidence he was suffering from a serious medical

need and that defendants were aware of his need for medical attention but failed to either

provide it or ensure it was available. See Farmer v. Brennan, 511 U.S. 825, 834–37 (1994);

see also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017); King, 825

F.3d at 218; Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). Objectively, the medical

condition at issue must be serious. See Hudson v. McMillian, 503 U.S. 1, 9 (1992) (holding

there is no expectation that prisoners will be provided with unqualified access to health

care); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). A serious medical condition

is an illness or condition that is either life-threatening or causes an unnecessary infliction

                                             23
of pain when it is not treated properly. See e.g., Barnes v. Bilak, No. JKB-17-1057, 2018

WL 2289232, at *6 (D.Md. May 17, 2018) (noting that high blood pressure is a serious

medical need); Johnson v. Quinones, 145 F.3d 164, 168 (4th Cir. 1998) (finding that

pituitary tumor is a serious medical need); Brown v. Harris, 240 F.3d 383, 389 (4th Cir.

2001) (finding that risk of suicide is a serious medical need).

       After a serious medical need is established, a successful Eighth Amendment claim

requires proof that the defendants were subjectively reckless in treating or failing to treat

the serious medical condition. See Farmer, 511 U.S. at 839–40; see also Rich v. Bruce, 129

F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective recklessness requires knowledge both

of the general risk, and also that the conduct is inappropriate in light of that risk.”). “Actual

knowledge or awareness on the part of the alleged inflicter . . . becomes essential to proof

of deliberate indifference because ‘prison officials who lacked knowledge of a risk cannot

be said to have inflicted punishment.’” Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th

Cir. 1995) (quoting Farmer, 511 U.S. at 844). The subjective knowledge requirement can

be met through direct evidence of actual knowledge or through other evidence that tends

to establish the defendants knew about the problem. This includes evidence “that a prison

official knew of a substantial risk from the very fact that the risk was obvious.” Scinto, 841

F.3d at 226 (quoting Farmer, 511 U.S. at 842).

       Reasonableness of the actions taken must be judged in light of the risk to the inmate

that the defendant actually knew at the time. See Lightsey, 775 F.3d at 179 (finding that

physician’s act of prescribing treatment raises a fair inference that he believed treatment

was necessary and that failure to provide it would pose an excessive risk). “Disagreements

                                               24
between an inmate and a physician over the inmate’s proper medical care do not state a

§ 1983 claim unless exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d

841, 849 (4th Cir. 1985). Additionally, the right to treatment is “limited to that which may

be provided upon a reasonable cost and time basis and the essential test is one of medical

necessity and not simply that which may be considered merely desirable.” United States v.

Clawson, 650 F.3d 530, 538 (4th Cir. 2011) (quoting Bowring v. Godwin, 551 F.2d 44,

47–48 (4th Cir. 1977)).

       Where, as here, a physician recognizes that a medical condition requires surgery, or

other treatment, the condition is one that is “serious” for the purposes of an Eighth

Amendment claim. Wexford Defendants assert, however, that the care provided to Harris

comports with their obligation under the Eighth Amendment’s prohibition against cruel

and unusual punishment. For his part, Harris disputes Wexford Defendants’ claim that his

hemorrhoids re-occurred, necessitating a second surgical correction, and maintains this

characterization is simply a ruse to hide the incompetence of the surgeon. For the reasons

outlined below, the Court agrees with Wexford Defendants.

       Wexford Defendants provide ample evidence that their treatment of Harris does not

constitute a callous disregard for his well-being. Wexford Defendants first treated Harris’

condition conservatively and, when his hemorrhoids failed to respond to those treatments,

Harris was referred to Dr. Agrawal for surgery. In the months after the surgery, Wexford

Defendants treated Harris with pain medication, stool softener, hemorrhoid ointment, sitz

baths, and a catheter when Harris was unable to urinate. Wexford Defendants routinely met

with Harris in response to his sick call slips complaining that something was amiss

                                            25
following his procedure. Although Harris initially reported that his pain was improving,

Wexford Defendants performed multiple rectal exams and promptly referred Harris to a

follow-up visit with general surgery when Harris’ pain began to worsen. And although

Harris contends there was a delay in receiving pain medicine and removal of the packing

following his second surgery, Wexford Defendants resolved both issues within hours of

learning of the problems. Overall, there is no evidence of unnecessary delay in addressing

Harris’ complaints of pain, nor is there any evidence that Wexford Defendants’ actions rise

to the level of deliberate indifference to Harris’ condition.

       Harris also asserts that prison staff disobeyed Dr. Agrawal’s post-operation

instructions by failing to take him back to see the surgeon for aftercare. Although the Court

recognizes this may be an understandable source of frustration, evidence in the record

shows that Wexford Defendants’ failure to follow Dr. Agrawal’s precise directives does

not rise to the level of an Eighth Amendment violation. First, a one- to two-week surgical

follow-up “in normal civilian life [is] predicated on the assumption that the physician

performing a given procedure would be the necessary health care provider to follow up on

any given procedure.” (Aldana Aff. ¶ 12, ECF No. 10-5). Those instructions, however, do

not account for the intricacies involved with transporting and scheduling inmates for an

outside appointment. (Id.). Second, follow-up care after surgery on a person who is

incarcerated need not involve transportation to an offsite provider. (Id.). In lieu of bringing

the inmate back to the surgeon who performed the surgery for a follow-up appointment,

“on call physicians and mid-level providers” who are available at the prisons “can be

scheduled to perform timely follow-up evaluations.” (Id.). “These physicians and mid-level

                                              26
providers are competent to provide routine monitoring of a patient’s healing process

following routine surgical procedures.” (Id.). Wexford Defendants also submit evidence

that “to a reasonable degree of medical probability, [Harris] had appropriate surgical follow

up care while at RCI.” (Id. ¶ 5, 12). Simply put, Wexford Defendants are not

constitutionally required to arrange for a post-surgical inmate to travel off-site to see the

surgeon who performed the procedure when there are medically trained professionals

available at the inmate’s detention facility to provide adequate care. Thus, Wexford

Defendants’ failure to take Harris back to Dr. Agrawal for post-surgery examination does

not support an Eighth Amendment claim.

       Finally, Harris argues that his second surgery was performed to hide the

incompetence of Dr. Agrawal, apparently assuming that the need for a second surgery

implies his first surgery or the resulting aftercare were substandard. This assertion is not

supported by any clinical evidence in Harris’ case. Rather, “recurrent hemorrhoids are a

common medical condition” and Harris “has many of the risk factors which increase the

likelihood for recurrence given his age and medical history.” (Aldana Aff. ¶ 11). Thus, that

Harris had to undergo a second surgery does not give rise to an inference that his first

surgery was performed incorrectly or somehow violated his Eighth Amendment rights.

                                  III.   CONCLUSION

       For the foregoing reasons, Wexford Defendants’ Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment (ECF No. 10), construed as a motion for

summary judgment, is GRANTED; Dr. Agrawal’s Motion to Dismiss (ECF No. 17) is

GRANTED; Harris’ Motion to Appoint Counsel (ECF No. 19) is DENIED; Wexford

                                             27
Defendants’ Motion to Strike (ECF No. 24) is DENIED AS MOOT; and Harris’ Motion

for Leave to File Surreply (ECF No. 25) is DENIED. The Court will direct the Clerk to

CLOSE the case. A separate Order follows.

Entered this 20th day of February, 2020.


                                                                  /s/
                                                    George L. Russell, III
                                                    United States District Judge




                                            28
